Per Curiam.
Tbis action is an application to tbe superior court of Douglas county by E. F. Elliot, for a writ of mandamus requiring tbe auditor and commissioners of said county to issue a warrant for excess salary alleged to be due relator as superintendent of schools. From a final judgment denying tbe writ, tbe relator bas appealed.
In pursuance of a stipulation on file, and on tbe authority of tbe opinion of this court filed on tbis date, in cause No. 7506, State ex rel. Maltbie v. Will, ante p. 453, 103 Pac. 479, 104 Pac. 797, tbe judgment of tbe superior court is reversed, and tbe cause remanded witb instructions to grant a writ of mandate directing tbe issuance of a warrant to appellant for additional salary from September 1, 1905, to tbe end of bis term in September, 1907, at tbe rate of $100 per annum. Tbe appellant will recover bis costs in tbis court and in tbe superior court, including statutory attorney’s fees.